Exhibit 10.1

[VWR Letterhead]

December 20, 2006

Mr. John Ballbach

VWR International, Inc.

1310 Goshen Parkway

West Chester, PA 19380

Dear John:

I am writing to confirm the amendment to your existing employment letter, dated
October 17, 2005, as amended on February 22, 2006 (the “Employment Letter”).
Pursuant to your relocation to join the company, VWR International, Inc. will
cause SIRVA Relocation LLC to purchase your former house at its current fair
market value of $970,000.00. VWR has agreed with SIRVA Relocation LLC that the
house will be resold and any difference in the resale price will be for the
benefit of, or will be the responsibility of, VWR. In recognition of the
decrease in the value of this house, VWR agrees to pay you a special one-time
bonus of $92,500.00.

The remaining terms of your Employment Letter will continue to apply and are not
affected by this Amendment.

Sincerely,

 

 

 

 

 

 

 

 

/s/ Charles Canfield

 

 

 

Charles Canfield

 

 

Senior Vice President, Human Resources

 

 

 

 

 

cc:

Charles B. Ames

 

 

 

Richard J. Schnall

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ John M. Ballbach

 

 

 

John M. Ballbach

 

 

 

 

 

Date: December 20, 2006

 

 

 


--------------------------------------------------------------------------------